 ,,
c,
             l
      Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl   11~
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                      v.

                        Raul Alejandro Orozco-Ruiz                                Case Number: 3:19-mj-21869

                                                                                  Michael Littman


      REGISTRATION NO. 7486 0298
                                                                                  Defendant's Attorney
                                                                                                                     t'"flED
      THE DEFENDANT:                                                                                                    MAY 0 9 2019
       ll5l pleaded guilty to count( s) 1 of Complaint                                                         ,,   "    ·- ..
                                                                                     SOUTHERN DISfillcr"o I "UlJRT
       D was found guilty to count( s)                                               BY                  F CALIFORNIA
                                                                                                               Ut::l"-'!llY
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                   Nature of Offense                                                           Count Number(s)
      8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

       D The defendant has been found not guilty on count( s)
                                                                               ~-----------------~


       D Count(s)                                                                  dismissed on the motion of the United States.
                         -----------------~




                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     Jii_ TIME SERVED                          D _ _ _ _ _ _ _ _ _ _ days

       IZI Assessment: $10 WAIVED ll5l Fine: WAIVED
       ll5l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                             charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, May 9, 2019
                                                                                Date of I position of Sentence



                                                                                                  ESTANLE        NE
                                                                                                 ATES MAGISTRATE JUDGE


       Clerk's Office Copy                                                                                                       3:19-mj-21869
